             Case 2:18-cv-01290-WSS Document 222 Filed 12/28/20 Page 1 of 1




                                 IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Kyko Global, Inc., Kyko Global GmbH,                     )
Prithvi Solutions, Inc.,                                 )
                                                         )
                                                         )
                      Plaintiff(s)                       )
           v.                                            )      Civil Action No. 2:18-cv-1290
SSG Capital Partners I, LP; SSG Capital Management       )
(Hong Kong) Limited; et al.                              )
                                                         )
                                                         )
                      Defendant(s)                       )


                                             REPORT OF NEUTRAL


A      mediation           session was held in the above captioned matter on     December 23, 2020 .


The case (please check one):
       X     has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.

After mediation efforts on December 23, 2020, a settlement has been reached.




Dated:     December 28, 2020                             _____________________________________
                                                         /s/ Mark D. Shepard
                                                         Signature of Neutral

                                                                                                 Rev. 09/11
